DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 1, 3-5 14-15, 17-28, and 30-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020. (Claims 2, 16 and 29 were cancelled on 03/17/2021).
Claims 6, 8, 9, 11-13 and 41-42 remain for examination and are addressed in this office action of which claims 6, 8 and 9 were amended and claims 41 and 42 are newly added claims. (Claims 7 and 10 were cancelled on 03/17/2021).
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claim 6 as well as in the specification.
Given the broadest reasonable interpretation consistent with the instant specification, the term “purposeful addition” employed in the instant claims is interpreted in view of the definition “A purposeful addition is 5 ppm of boron, or more” provided in ¶[0072] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the instant specification [0027], [0049] teaches as follows: “The high friction hot rolled thin cast steel strip primarily free, substantially free, or free of prior-austenite grain boundary depressions and having a smear pattern may be a weathering steel with a corrosion index of 6.0 or greater.” “As used herein, primarily free means less than 50% of each opposing hot rolled exterior side surface contains prior austenite grain boundaries or prior austenite grain boundary depressions after acid etching (pickling). At least substantially free of all prior austenite grain boundaries or prior austenite grain boundary depressions means that 10% or less of each opposing hot rolled exterior side surface contains prior austenite grain boundary depressions or prior austenite grain boundary depressions after acid etching (pickling).” Claim 8 used to recite the term “substantially free” and now recites “50% or less”. However, the value of 50%, the point to include 50%, is not described in the specification in 
Claims 6, 8, 9, 11-13 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, 9, 11-13 and 41-42, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation "at least 100 μm", and the claim also recites "greater than 100 μm" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, it is unclear how a steel can meet all of the limitations of the instant claim since instant claim recites that “martensite formed from the prior austenite greater than 100 μm” and how it can also result in the steel strip to have “prior austenite grain sizes of at least 100 μm” as if one meets the second requirement, one cannot meet all of the ranges provided by the first limitation specifically a prior austenite grain size (PAGS) of 100 μm”. Claims 8, 9, 11-13 and 41-42 are dependents of claim 6 and thereby also indefinite.
Regarding claims 6, 8, 9, 11-13 and 41-42, Claim 6 recites the limitation "the prior austenite grain size of greater than 100 μm" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. The initial recitation of “prior austenite grain size” has a range of “at least 100 μm” which means that the two ranges are different from each other and 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 6, 8, 9, 11-13 and 41-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-20 of copending Application No. 16/784,826 (reference application). (Examiner is using US 2020/0256029 A1 for claims comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “ultra-high strength weathering steel pile comprising: a plurality of sidewalls, each having a thickness of about 2.5 mm or less, a corrosion index of 6.0 or greater, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and a elongation of between 1% and 10%” “having a composition comprising: (i) by weight, between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, silicon killed containing less than 0.01% aluminum, and an amount of nickel sufficient for shifting a peritectic point away from the carbon region and/or increasing a transition temperature of the peritectic point to form a carbon alloy steel strip having a microstructure of at least 75% by volume martensite or martensite plus bainite, and (ii) the remainder iron and impurities resulting from melting.” Therefore, the claims of the reference application reads on the steel strip (steel piles means forms made of steel), properties, structure and composition of the instant steel. With respect to those properties not explicitly recited in the claims of the reference application such as smear, the reference steel would have the properties due to its similarity in other In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. With respect to the instant claims 10-11, since instant claims are product-by-product claims and since the determination of patentability is based on the product itself, the claims of the reference application reads on the instant claims since they teach a substantially identical product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6, 8, 9, 11-13 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10815544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches  method of making a carbon steel strip, “which a thin metal strip having a thickness of less than 5 mm is cast”, “opposing hot rolled exterior side surfaces of the thin metal strip primarily free of prior austenite grain boundaries and characterized as having a plurality of elongated surface structure formations formed by shear” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%” wherein the steel has a composition “by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01 nitrogen;” “the thin metal strip being a martensitic steel thin metal strip” “opposing hot rolled exterior side surfaces of the thin metal strip are at least substantially free of prior austenite grain boundaries” thereby reading on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference application such In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. With respect to the instant claims 10-11, since instant claims are product-by-product claims and since the determination of patentability is based on the product itself, the claims of the reference application reads on the instant claims since they teach a substantially identical product.
Claims 6, 8, 9, 11-13 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/934,168 (reference application). (Examiner is using US 2020/0347470 A1 for claims comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “hot rolled, thin cast steel strip comprising: opposing exterior side surfaces defining an as cast thickness of less than 5 mm between the opposing exterior side surfaces, the opposing exterior side surfaces being primarily free of all prior austenite grain boundaries and having a plurality of elongated surface structure formations formed by shear under a hot rolling coefficient of friction equal to or greater than 0.20 and elongated in a common direction, said common direction being a direction of hot rolling, to remove the prior austenite grain boundaries” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%.” “includes, by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01% nitrogen; and where the strip is a martensitic steel thin metal strip. Therefore, the claims of the reference application reads on the steel strip, properties, structure and composition of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. With respect to the instant claims 10-11, since instant claims are product-by-product claims and since the determination of patentability is based on the product itself, the claims of the reference application reads on the instant claims since they teach a substantially identical product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 14-17, filed 03/17/2021, with respect to the rejection of Claims 6-13 under 35 U.S.C. 103  have been fully considered and are persuasive.  The rejection of “Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-227614 A of Sekido and its English machine translation (JP’614)” dated 12/18/2020 has been withdrawn. 
Applicant's arguments filed 03/17/2021 regarding the provisional rejection of the instant claims “on the ground of nonstatutory double patenting as being unpatentable over claim 19-20 of copending Application No. 16/784,826 (reference application)” have been fully considered but they are not persuasive. In the instant case, the provisional rejection is not the only rejection remaining and therefore the provisional rejection is maintained.
Applicant's arguments filed 03/17/2021 regarding the rejection of the instant claims “on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10815544 B2” have been fully considered but they are not persuasive. US 10815544 B2 and its application. Therefore, the claims as presented in the instant application were not restricted in US 10815544 B2 and its application, and therefore the rejection is maintained.
Applicant's arguments filed 03/17/2021 regarding the provisional rejection of the instant claims “on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/934,168 (reference application)” have been fully considered but they are not persuasive. In the instant case, the provisional rejection is not the only rejection remaining and therefore the provisional rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733